Name: Council Regulation (EC) No 230/94 of 24 January 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: taxation;  agricultural structures and production;  agricultural policy;  processed agricultural produce
 Date Published: nan

 No L 30/ 13 . 2. 94 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 230/94 of 24 January 1994 amending Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN UNION, Whereas such a provision has no implications for existing promotional levies authorized under Articles 92 and 93 of the Treaty, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), HAS ADOPTED THIS REGULATION : Article 1 The following Article is hereby added to Regulation (EEC) No 804/68 0 : Article 24a Without prejudice to the application of Articles 92 to 94 of the Treaty, a Member State may impose a promotional levy on its milk producers in respect of marketed quantities of milk or milk equivalent in order to finance the measures on promoting consumption in the Community, expanding the markets for milk and milk products and improving quality.' Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities. Whereas Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the market in milk and milk products (3) expired on 1 April 1993 ; whereas if a Member State wishes to strengthen, on its territory, the measures provided for in Council Regulation (EEC) No 2073/92 of 30 June 1992 on promoting consumption in the Community and expanding the markets for milk and milk products (4) provision should be made for the possi ­ bility of introducing a promotional levy on milk produ ­ cers at national level : This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 1994. For the Council The President G. MORAITIS (') OJ No C 210, 4. 8 . 1993, p. 22. (2) OJ No C 20, 21 . 4. 1994. 0 OJ No L 131 , 26. 5. 1977, p. 6. (4) OJ No L 215, 30. 7. 1992, p. 67. 0 OJ No L 148, 28 . 6 . 1968, p. 13 . Regulation as last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30. 7. 1992, p. 64).